UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER001-15569 FLINT TELECOM GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 36-3574355 (State or other jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 7500 College Blvd, Suite 500, Overland Park, KS, 66210 (Address of Principal Executive Offices including zip code) (913) 815-1570 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer[ ] Non-accelerated filer [ ] Smaller reporting company [X] 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: As of February 11, 2011, the Issuer had 52,230,603 Shares of Common Stock outstanding. *All common stock share amounts and per share stock prices have been adjusted retroactively to account for a 1:20 stock split that went effective on January 14, 2011. 2 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: a. Condensed Consolidated Balance Sheets as of December 31, 2010 (unaudited) and June 30, 2010 4 b. Condensed Consolidated Statements of Operations for the three and six months ended December 31, 2010 and 2009 (unaudited) 6 c. Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2010 and 2009 (unaudited) 8 e. Condensed Consolidated Statement of Stockholders’ Equity (Deficit) and Other Comprehensive Loss for the six months ended December 31, 2010 (unaudited) 12 d. Notes to the Condensed Consolidated Financial Statements (unaudited) 14 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 41 ITEM 4T. CONTROLS AND PROCEDURES 41 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 42 ITEM 1A. RISK FACTORS 43 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 43 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 43 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 43 ITEM 5. OTHER INFORMATION 43 ITEM 6. EXHIBITS 43 44 SIGNATURES 46 CERTIFICATIONS 3 PART I - FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS December 31, June 30, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $218,015 for December 31, 2010 and $431,381 for June 30, 2010 Inventories Prepaid expenses and other current assets Current assets Fixed assets: Equipment Capitalized leases – equipment Total fixed assets Less: accumulated depreciation ) ) Net fixed assets Deferred offering costs Deposit Other intangible assets, net Debt issuance costs, net Other assets Total assets $ $ LIABILITIES & STOCKHOLDERS' (DEFICIT) Current liabilities: Accounts payable $ $ Cash overdraft Other accrued liabilities Accrued interest payable Lease obligations – current Lines of credit Due to Flint Telecom Limited Notes payable Notes payable – related parties Convertible notes payable, net of discount Convertible notes payable – related parties Other payable Total current liabilities 4 Convertible notes payable – long term, net of discount Lease obligations - long-term Line of credit – long term Total liabilities Commitments and contingencies Redeemable equity securities Stockholders' (deficit) Preferred stock: $0.001 par value; 5,000,000 authorized, 606,780 issued and outstanding at December 31, 2010,366,788 issued and outstanding at June 30, 2010 Common stock: $0.01 par value; 900,000,000 authorized, 41,147,225 issued and outstanding at December 31, 2010, 6,491,221 issued and outstanding at June 30, 2010 Common stock issuable Additional paid-in capital Deferred offering costs paid in common stock ) Accumulated deficit ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders’ (deficit) $ $ See accompanying notes to condensed consolidated financial statements. 5 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Six Months Ended December 31, Revenues $ Cost of revenues Gross profit Operating expenses: General and administrative: Consultants Bad debt expense Research & Development Expenses - - Salaries and payroll related expense Management fee to Flint Telecom, Ltd. Stock compensation and option expense: Directors and officers Consultants Employees Depreciation and amortization expense Other Total general and administrative Operating loss ) Other income (expense) Interest expense ) Loss on disposal of fixed asset Foreign Exchange ) ) ) Impairment of goodwill Debt issuance costs Discontinued operations, net of tax ) ) Net loss $ ) $ ) $ ) $ ) 6 Preferred stock beneficial conversion feature ) ) Accrued dividends and penalties ) ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss per share (basic & diluted) $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 7 FLINT TELCOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended December 31, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cashused inoperating activities: Depreciation and amortization Other non-cash transactions: Impairment of goodwill and other intangible assets Stock and option compensation expense Loss on fixed assets Accretion of debt discount Amortization of beneficial conversion feature Changes in assets and liabilities, net of acquisition and disposals: Accounts receivable ) ) Prepaid expense Inventories Deferred offering costs & debt issuance costs ) Deposit ) Accounts payable ) Cash overdraft ) Accrued liabilities Net due to (from) Flint Telecom, Ltd. Due from related parties Accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchases of fixed assets ) Investment in notes receivable ) Cash from acquisition Net cash provided by (used in) investing activities ) 8 Cash Flows From Financing Activities: Proceeds from lines of credit Proceeds from related parties debt Proceeds from new debt Payments on debt ) Payments on line of credit ) ) Payments on related party debt ) Payments on lease obligations ) Redemption of preferred stock Net cash provided (used) by financing activities Cash Flows From Foreign Currency Activities: Exchange (gain) loss on convertible notes Net cash provided by (used in) foreign currency activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to condensed consolidated financial statements. 9 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Six Months Ended December 31, SUPPLEMENTAL CASH FLOW DISCLOSURE: Cash paid for interest $ $
